Citation Nr: 0003253	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than January 7, 
1996, for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities.

2.  Whether a child born October [redacted], 1961, was permanently 
incapable of self-support prior to October [redacted], 1979.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran, Wife of Veteran, Son of Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) by means of an April 1997 rating decision rendered by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that the 
veteran's child, born October [redacted], 1961, was not 
incapable of self-support prior to October [redacted], 1979.  

In addition, the RO, by means of an August 1997 rating 
action, granted a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities and assigned an effective date 
of January 4, 1996.  The veteran appeals the assignment of 
this effective date. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to an earlier effective 
date for a total disability rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities has been developed.

2.  The earliest communication of record which may be 
considered a claim of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities, 
is an application for VA compensation from the veteran 
received on January 4, 1996.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than January 4, 1996, for the assignment of a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim to an 
effective date earlier than January 4, 1996, for the grant of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities (TDIU) is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); that is, he has presented a claim that is 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained that have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), 
has been satisfied.

The veteran contends that an effective date earlier than 
January 4, 1996, is warranted for the grant of TDIU benefits.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  For increases, the effective date shall be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  For increases in disability 
compensation, the effective date shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from that date, otherwise, the effective date shall be 
the date of receipt of the claim.  38 C.F.R. § 3.400(o) 
(1999).

By means of an August 1953 rating decision, the veteran 
established service connection for several disabilities 
including residuals of a gunshot wound to the left foot, 
rated as 20 percent disabling; a moderately disabling gunshot 
wound of muscle group I (left shoulder), rated as 10 percent 
disabling; and gunshot wound scars to the left eye, left side 
of neck, and upper lip, rated as noncompensable.  His 
combined service connected disability rating was 30 percent 
from October 9, 1952.  The veteran also established service 
connection for post-traumatic stress disorder by means of a 
March 1996 rating action with a rating of 70 percent 
assigned, effective January 4, 1996.  The veteran's combined 
disability rating was 80 percent effective January 4, 1996.  

By means of an August 1996 rating action, entitlement to TDIU 
benefits was granted.  The August 1996 rating decision 
assigned an effective date of January 4, 1996, for the total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  That effective date is the subject of this 
appeal.

Generally, the Board must determine when the evidence first 
shows a factually ascertainable increase in disability in 
order to determine the proper effective date. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities:  provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (1999).

To reiterate, prior to January 4, 1996, the veteran had 
established service connection for a gunshot wound to the 
left foot, rated as 20 percent disabling; a moderately 
disabling gunshot wound of muscle group I (left shoulder), 
rated as 10 percent disabling; and gunshot wound scars to the 
left eye, left side of neck, and upper lip, rated as 
noncompensable.  His combined service connected disability 
rating was 30 percent from October 9, 1952.  Effective 
January 4, 1996, he established service connection for post-
traumatic stress disorder, evaluated as 70 percent disabling.  
The veteran's combined disability rating was 80 percent 
effective January 4, 1996.  Therefore, it is manifest that 
the veteran did not meet the percentage requirements of  
38 C.F.R. § 4.16(a) prior to that date.

The Board finds that the date on which it was first factually 
ascertainable that the veteran was unable to secure or follow 
a substantially gainful occupation due to service connected 
disability was January 4, 1996, the date on which the veteran 
established entitlement to service connection for PTSD.  
While he did not meet the percentage criteria of 38 C.F.R. 
§ 4.16(a) prior to January 4, 1996, he did meet the 
percentage criteria on that date.  Furthermore, the evidence 
tends to show that his service-connected PTSD precluded his 
securing or following a substantially gainful occupation.

The earliest evidence of record which shows that the veteran 
was requesting a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities is found in a VA Form 21-526, 
Veteran's Application for Compensation or Pension, received 
on January 4, 1996 in which he filed a claim for "TDIU."  
The Board finds that the date of receipt of that form is the 
date of the veteran's claim of entitlement to TDIU benefits.
 
The date of the receipt of the veteran's claim and the date 
that an increase was first factually ascertainable are the 
same, January 4, 1996.  Accordingly, the Board finds that 
date, the date as of which the veteran had established 
service connection for the mental disorder, to be the 
appropriate effective date.

In reviewing the evidence, the Board notes that, at a hearing 
sitting before the undersigned Board Member sitting at the RO 
in October 1999, the veteran expressed his contention that VA 
medical records from "as early as October 1995" noted a 24-
year history of complaints of anxiety and post-traumatic 
stress.  The veteran contends that his prior statements to VA 
medical providers constitute an "informal claim" for TDIU 
benefits.  The regulations provide that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA . . . may be 
considered an informal claim.  However, such informal claim 
must identify the benefit sought. 38 C.F.R. § 3.155(a) 
(1999).

The pertinent regulations provide for an effective date prior 
to the date that the claim for TDIU benefits was received, if 
evidence dated within one year prior to the date of receipt 
shows that an award of such compensation is warranted; in 
such instances, the date of such evidence, and not the date 
of receipt, is the appropriate effective date.  See also 38 
C.F.R. § 3.157(b)(1) (1999), in which it is stipulated that 
"[t]he date of outpatient or hospital examination or date of 
admission to a VA . . . hospital will be accepted as the date 
of receipt of a claim." Records compiled pursuant to 
outpatient treatment accorded the veteran in October and 
November 1995 were received by the RO; it is accordingly 
incumbent on the Board to determine whether any records dated 
within one year from date of receipt of the claim for TDIU 
benefits demonstrate that an award for such compensation was 
warranted. 

However, after a review of the veteran's claims folder, the 
Board finds that there is no earlier evidence of record that 
could be considered as a claim, either formal or informal, 
for TDIU benefits.  VA medical outpatient treatment records 
from October 1995 indicate that the veteran sought treatment 
for a chronic cough and persistently irritated throat.  The 
veteran indicated a past history of sinusitis, GERD, and 
possible hypoglycemia.  He was given medication and was to 
return to the clinic in three months.  However, it is noted 
that the treatment in October 1995 is for disabilities that 
are not service-connected.  In addition, in November 1995 the 
veteran was seen at a VA medical facility for stress.  The 
outpatient treatment record indicates that this was the first 
mental health contact with the veteran who complained of a 
24-year history of PTSD with anxiety, nightmares, 
helplessness and decreased sleep and moods.  

While the VA medical reports prior to January 4, 1996, note a 
history of sinusitis, GERD, hypoglycemia, anxiety, and PTSD, 
the Board finds that neither VA treatment record constitutes 
an "informal claim" for TDIU benefits, as neither 
identifies a benefit sought with regard to that claim.  While 
the November 1995 record shows complaints and history of 
anxiety and PTSD, the outpatient treatment record does not 
identify compensation and pension benefits, nor that the 
veteran wishes to apply for TDIU benefits.  Similarly, these 
records do not indicate that the veteran felt as though he 
was total disability due to his service-connected gunshot 
wound disabilities.  Therefore, the Board finds that the VA 
outpatient treatment records do not constitute an informal 
claim, nor do they show that such benefits would be effective 
prior to January 4, 1996.  Before the RO or the Board "can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it."  See Hamilton v. Brown, 
4 Vet. App. 528, 544 (1993).  Moreover, and most importantly, 
we would point out that the claim for PTSD was an original 
claim and not a claim to reopen or for increase; therefore, 
the informal claim provisions of 38 C.F.R. § 3.157(b)(1) 
(1999) do not apply.

Pursuant to the above findings, the Board finds that the date 
of the veteran's claim of entitlement to TDIU benefits was 
January 4, 1996, the date of receipt of his claim for such 
benefits.  Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than January 4, 
1996, for the assignment of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities are not met.  
Therefore, the veteran's claim is denied.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.400, 
4.16 (1999).


ORDER

An earlier effective, prior to January 4, 1996, for 
individual unemployability by reason of service-connected 
disabilities is denied.  


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999) and 38 C.F.R. § 3.103(a) (1999), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the evidence of record is insufficient 
to determine whether the veteran's son, born October [redacted], 
1961, was permanently incapable of self-support prior to 
October [redacted], 1979.  In particular, it is noted that the 
veteran's son is currently in receipt of disability benefits 
from the Social Security Administration.  However, Social 
Security Administration records used in determining this 
award of benefits are not associated with the veteran's 
claims folder.  In particular, it is unclear as to the 
effective date of the Social Security Benefits received by 
the veteran's son.  Therefore, the Board feels that further 
evidence should be obtained.


Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ask the veteran to 
supply the names and addresses of all 
doctors and medical providers who 
provided treatment to his son, born 
October [redacted], 1961, prior to 
October [redacted], 1979.  
After obtaining the appropriate 
releases, the RO should obtain the 
medical records from those medical 
providers.  The RO should also seek to 
obtain medical records from the Social 
Security Administration relating to the 
treatment of the veteran's son, born 
October [redacted], 1961. 

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.


The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that any 
failure to cooperate with the requested development may have 
an adverse effect upon his claim.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

